Citation Nr: 1747033	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial schedular rating for L5-S1 degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to December 9, 2016 and 40 percent disabling thereafter.

2.  Entitlement to an extraschedular rating for L5-S1 degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to December 9, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active service from June 1960 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for L5-S1 degenerative disc disease of the lumbar spine and assigned a 10 percent rating, effective October 22, 1996. 

The Veteran perfected an appeal to the Board with respect to the propriety of this initial rating, and the Board remanded the case for additional development in July 2004, July 2007, September 2009, and January 2011.  In November 2011, the Board granted a higher initial rating of 20 percent for the service-connected back disability.  The RO subsequently implemented this decision and awarded the 20 percent rating effective October 22, 1996. 

The Veteran appealed the November 2011 Board decision that denied a rating in excess of 20 percent for the lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the November 2011 Board decision and remanded the case.  Thereafter, in November 2013, the Board remanded the Veteran's claim for additional development consistent with the directives of the May 2013 Court decision.  Following the completion of this development, the Board again denied a rating in excess of 20 percent for the lumbar spine in a June 2014 decision.  The Board also in June 2014-pursuant to its determination that such a claim was an element of the claim for an increased rating under Rice v. Shinseki, 22 Vet. App. 447 (2009)-remanded a claim for TDIU. 

The Veteran again appealed the Board's June 2014 denial of a rating in excess of 20 percent for L5-S1 degenerative disc disease of the lumbar spine to the Court.  In May 2015, the Court vacated the Board's June 2014 decision and remanded this matter to the Board for readjudication pursuant to a Joint Motion for Partial Remand (hereinafter, Joint Motion).  As such, the matter returned to the Board where it was again remanded in January 2016.  The appeal has again returned to the Board for additional appellate action.

The Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) in March 2007 who has since retired.  In August 2015, the Veteran was issued a letter notifying him that the previous VLJ was no longer available to decide his appeal and informing him of his right to a hearing before another VLJ pursuant to 38 C.F.R. § 20.717 (2016).  This letter indicated that if there was no response to this letter within 30 days, the Board would presume that he did not desire another hearing.  The Veteran did not respond to such letter within 30 days. Therefore, it is presumed that he does not want another Board hearing.

In a December 2016 rating decision, the RO confirmed and continued a previous denial of service connection for a cervical spine disability, assigned initial ratings for right hip impairment of adduction, abduction, and rotation, as well as right hip limitation of flexion, and denied increased ratings for arthritis of the right hip with limitation of extension, and arthritis of the right and left knees.  The Veteran responded with a notice of disagreement (NOD) initiating an appeal in March 2017.  The RO has acknowledged the Veteran's NOD and the record establishes that it is actively developing the claims prior to the issuance of a statement of the case (SOC); therefore, the Board will not remand the issues at this time.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The March 2017 NOD also includes the issues of an increased rating for right lower extremity radiculopathy and TDIU prior to December 9, 2016, but these issues are part and parcel of the claims currently before the Board and are addressed within this decision.  

The issue of whether an extraschedular rating is warranted for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's lumbar spine degenerative disc disease most nearly approximates pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and findings appropriate to the site of the diseased disc with little intermittent relief. 

2.  The Veteran's lumbar spine disability does not manifest unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes consisting of physician prescribed bed rest. 

3.  The Veteran's radiculopathy of the right lower extremity manifests incomplete paralysis of the sciatic nerve that is no more than moderate; there is no radiculopathy of the left lower extremity.   

4.  Throughout the claims period, the Veteran's service-connected disabilities have precluded him from performing gainful employment for which his education and occupational experience otherwise qualify him .


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but not higher, for L5-S1 degenerative disc disease of the lumbar spine throughout the claims period are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for an award of a TDIU from October 22, 1996 are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA changed the rating criteria for back disabilities twice during the course of this appeal.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002, postoperative cured intervertebral disc syndrome warrants a noncompensable disability rating.  Mild intervertebral disc syndrome warrants a 10 percent rating, while a 20 percent rating is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating is assigned for severe intervertebral syndrome with recurring attacks and intermittent relief.  A 60 percent rating is provided for pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  With muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position, a 20 percent evaluation is warranted.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria effective September 26, 2003, back disabilities other than intervertebral disc disease are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

The orthopedic impairment from the Veteran's low back disability is currently in receipt of a staged rating during the claims period: prior to December 9, 2016, it is rated as 20 percent disabling under Diagnostic Code 5295 (2002), and after December 9, 2016 it is rated as 40 percent disabling  under Diagnostic Code 5237 (2016).  The Veteran is also currently in receipt of a 10 percent evaluation for mild radiculopathy of the right lower extremity under Diagnostic Code 8520 (2016) from October 22, 2013.  After review of the entire record, the Board finds that an initial rating of 60 percent under Diagnostic Code 5293 (2002) for pronounced intervertebral disc disease with persistent symptoms and neurological impairment is warranted.  This rating contemplates the Veteran's orthopedic and neurological impairment throughout the claims period and is higher than the combined value of the appropriate ratings for orthopedic and neurological dysfunction if the Board were to rate the manifestations of the disability separately.  

Throughout the claims period, the Veteran's low back disability has manifested severe pain causing orthopedic functional impairment and neurological impairment of the right lower extremity.  In July 1996, the Veteran's private physician characterized his disability as "profoundly limiting," and there is medical evidence of decreased right ankle reflexes as early as December 1994 during a Social Security Administration (SSA) evaluation.  In February 2000, the Veteran sought treatment in a private emergency room due to a sudden worsening of low back pain, and since that time, the claims file documents severe pain, right sciatic radiculopathy, and a significant loss of spinal motion and function due to the service-connected degenerative disc disease.  At the most recent VA examination of the lumbar spine in December 2016, the Veteran's combined range of thoracolumbar motion was limited to 74 degrees and he was not able to perform repetitive testing due to the examiner's fear of causing additional injury.  It is also clear that treatment such as medication, physical therapy, and acupuncture has resulted in only intermittent relief of low back pain and symptoms. The Board therefore finds that a 60 percent rating under the old criteria for rating intervertebral syndrome with neurological impairment is appropriate throughout the claims period.  This is the highest rating possible under the criteria in effect prior to September 23, 2002 except for in the case of certain residuals of vertebral fracture; there is no evidence or allegation that the Veteran incurred a vertebral fracture and 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002) does not apply in this case.

The Board has also considered whether a higher rating is warranted under the interim and new criteria for rating the spine, effective September 23, 2002 and September 26, 2003.  As noted above, the current criteria provide for rating orthopedic and neurologic impairment related to the service-connected lumbar spine disability separately.  The disability can also be rated under the general rating formula contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 or under the formula for rating intervertebral disc syndrome and Diagnostic Code 5243.  For the reasons stated below, the Board concludes that a rating higher than 60 percent is not possible under the current criteria for rating the spine, even if separate ratings are assigned for orthopedic and neurologic impairment.

If the Board utilizes the general rating formula for diseases and injuries of the spine, the Veteran's orthopedic impairment of the lumbar spine warrants a 40 percent evaluation based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing a 40 percent evaluation when forward flexion of the thoracolumbar spine is to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine).  Motion of the spine was most limited at a January 2014 VA examination.  Although flexion was to 25 degrees with a combined range of motion to 95 degrees, which is slightly better compared to the December 2016 VA examination, the January 2014 VA examiner predicted that the Veteran would lose an additional five to 10 degrees of motion when experiencing flare-ups of symptoms.  This would result in forward flexion of the spine to approximately 15 to 20 degrees with a combined range of motion to 45 degrees.  While these findings demonstrate a significant loss of motion, they are contemplated by a 40 percent evaluation, and not higher, under the general rating formula.  A rating in excess of 40 percent for orthopedic impairment under the general rating formula requires a finding of ankylosis-in this case, the Veteran has never manifested ankylosis of all or part of the lumbar spine due to the service-connected disability.  Despite the findings of lost motion throughout the claims period, it is clear he has retained some useful motion of the thoracolumbar spine and the spine has never been ankylosed.  In addition, while the Board must typically consider the provisions of 38 C.F.R. § 4.40 and § 4.45 pertaining to functional loss when evaluating disabilities rated on the basis of limitation of motion, these regulations are not for consideration where, as here, the Veteran would be in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran's entire thoracolumbar spine is clearly not ankylosed, a rating in excess of 40 percent is not warranted for the orthopedic impairment associated with the service-connected degenerative arthritis of the lumbar spine under the new criteria for rating the spine. 

Turning to the neurological impairment associated with the right lower extremity, the Board finds that a rating of 20 percent, for moderate incomplete paralysis of the right sciatic nerve, is the highest rating possible.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  
Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, complete paralysis with foot drop, no active movement possible of the muscles below the knee, and weakened (or lost) flexion of the knee, warrants a maximum 80 percent evaluation.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The record documents the Veteran's statements throughout the claims file that he experienced radiating pain and numbness into his right lower extremity.  Medical records show findings of right radiculopathy dating from February 2000 when the Veteran was seen at a private emergency room with complaints of increased low back pain radiating into the right lower extremity.  Subsequent private and VA examinations have confirmed the presence of right leg radiculopathy manifested by radiating pain, loss of sensation, and intermittent findings of decreased reflexes.  VA examiners in January 2014 and December 2015 characterized the Veteran's radiculopathy as mild in severity, but given the consistent lay complaints and findings of decreased reflexes, the Board finds that the neurological disability most nearly approximates moderate in severity throughout the claims period.  A higher rating is not warranted as there were no signs of radiculopathy in the right lower extremity during the most recent VA examination in December 2016 and a June 2002 VA examiner found that the Veteran experienced only  "occasional bouts" of sciatica down the right leg.  In addition, as noted above, the January 2014 and December 2015 VA examiners characterized the disability as only mild in severity.  A separate 20 percent rating for moderate incomplete paralysis takes into account the findings of sensory loss and decreased reflexes noted at various times during the claims period, as well as the Veteran's complaints of pain.  The Board's finding that the Veteran's radiculopathy is moderate in severity also evaluates the disability at a higher disability rating than suggested by the VA examiners who characterized the disability as mild. 
The Board has also considered whether a second separate rating is warranted for neurological impairment of the left lower extremity.  The Veteran has complained of experiencing pain in his left lower extremity several times during the claims period.  The earliest such complaint dates from August 2008, when the Veteran noted in a statement to VA that he sometimes experiences radiating pain down his left leg.  Similar statements were made during the December 2015 and December 2016 VA examinations, but as noted above, the December 2016 VA examiner found no signs of radiculopathy of either lower extremity associated with the service-connected lumbar spine disability.  The Board also notes that the January 2014 and December 2015 VA examiners only found evidence of right radiculopathy-no diagnoses were rendered with respect to the left leg.  Similarly, none of the Veteran's private or treating providers has identified radiculopathy of the left leg or associated any neurological symptoms of the left leg with the service-connected disability.  The Veteran is competent to report the symptoms that he experiences with respect to the left leg, but he is not competent to relate these symptoms specifically to the service-connected lumbar degenerative disc disease.  The Board finds the competent medical evidence persuasive and concludes that a separate rating is not warranted for neurological impairment of the left leg associated with the service-connected lumbar spine disability.  

The Veteran's service-connected low back disability therefore warrants a 40 percent rating for orthopedic impairment and a 20 percent separate rating for neurological impairment of the right lower extremity.  These ratings combine to a 50 percent evaluation under 38 C.F.R. § 4.25, Table I-Combined Ratings Table (2016).  A 50 percent combined rating for orthopedic and neurologic impairment is lower than the 60 percent rating assigned by the Board under the old criteria for rating the spine.  Therefore, a higher rating is not possible under the general rating formula for rating the spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016) with a separate rating assigned for neurological impairment.   

The Board must also determine whether a higher rating is possible for the service-connected low back disability under the interim and new criteria for evaluating intervertebral disc syndrome and 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This diagnostic code provides for rating a disability based on the number and duration of incapacitating episodes-defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In this case, the evidence does not establish that the service-connected back disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician.  In March 2007 hearing testimony and in an August 2008 statement, the Veteran reported that he experiences episodes where he is unable to get out of bed due to back pain and/or has to go to the emergency room for treatment and experiences "incapacitating effects" due to low back pain.  He has also reported several episodes of "paralysis" occurring in the earlier years of the claims period.  The record notes several instances of emergency treatment for low back pain, but does not document any doctor-prescribed bed rest.  The Board accepts the Veteran's statements that he experiences severe functional impairment due to the service-connected disability, but also observes that the record does not document any time where the Veteran sought treatment for flare-ups of his low back disability after May 2007, when he was seen in a private emergency room for low back pain.  He was not prescribed bed rest, and he has never reported receiving doctor-prescribed bed rest for his disability upon subsequent VA examinations or during evaluations performed by the providers at his senior housing facility.  Therefore, the Board cannot conclude that rating the Veteran under Diagnostic Code 5243 or the identical interim criteria under Diagnostic Code 5293 (2003) would result in a higher disability evaluation.  In any event, a 60 percent evaluation is the highest possible rating under this diagnostic code-the same rating assigned by the Board under the old criteria.  

In sum, the Board finds that a 60 percent rating is warranted for the service-connected low back disability throughout the claims period under Diagnostic Code 5293 (2002) for pronounced intervertebral disc disease with persistent symptoms and neurological impairment.  A higher rating is not possible under the other applicable older criteria, and higher ratings are also not warranted under the new criteria for rating the spine, even if the Veteran's orthopedic and neurologic impairment are rated separately.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating in excess of 60 percent for the service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As a final matter, the Board notes that the Veteran now meets the criteria for an award of TDIU throughout the claims period, i.e. from October 22, 1996, the original date of service connection for several disabilities including the low back.  See 38 C.F.R. § 4.16(a).  The evidence of record, including a private August 2015 medical evaluation and other private doctor's opinions dating from the 1990s, establishes that the Veteran has been unemployable due to service-connected disabilities since at least 1990.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The evidence establishes that the Veteran has been unemployable due to service-connected disabilities throughout the claims period and TDIU is therefore granted from October 22, 1996.  This is a complete grant of the benefit sought on appeal.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial schedular rating of 60 percent, but not higher, for L5-S1 degenerative disc disease of the lumbar spine, is granted.

Entitlement to TDIU from October 22, 1996 is granted.






REMAND

The Board finds that a remand is necessary in this case with respect to whether an extraschedular rating is warranted for the service-connected degenerative disc disease of the lumbar spine. The Board may not assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, entitlement to an extraschedular rating for the low back disability was raised in an August 2015 statement from a private orthopaedic surgeon submitted by the Veteran, specifically finding that the Veteran's low back pain is an "exceptional" case under 38 C.F.R. § 3.321(b) and manifests symptoms that are not fully considered by the criteria based on limitation of motion or the number and duration of episodes of prescribed bed rest.   

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an increased initial rating for degenerative disc disease of the lumbar spine to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for consideration of whether an increased rating is warranted on an extraschedular basis.  

2.  After completion of the above, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


